DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered. Claims 21 and 33 have been amended. Claims 34-41 have been added. Claims 1-20, 24-26, and 29 are cancelled. Claims 21-23, 27-28, and 30-41 are presented for examination. 
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims are not directed to a judicial exception. (Page 10 of Applicant’s response)  The Examiner respectfully disagrees. As explained in the rejection, the details of the claims focus on mathematical concepts and organizing human activity. Evaluating the vectors and the vector notation, as claimed, would require mathematical analysis. Claim 21 recites “wherein the gateway is configured to determine implied market information using the processor by applying the received market data to the stored plurality of combination vectors using a linear optimization method, wherein the implied market information includes implied order prices for one or more of the plurality of tradeable objects.” Claim 33 recites “determining by the gateway implied market information 
On page 9 of Applicant’s response, Applicant references “the Examiner’s query on page 5 regarding the fact pattern in Smith.” The Examiner believes that the Smith decision is not precedential. Furthermore, the fact pattern in this decision is not relevant to the claims in the instant application. For example, the claims in the Smith decision include details of a timer as part of the trading process. Such details are not recited in the claims of the instant application. Additionally, the fact that claims are set forth in the environment of electronic trading alone does not inherently mean that the claims present a technological improvement. 
Applicant submits that the claims allow a computer device to perform a new technique involving the application of vector representations and Applicant submits that the entire specification explains “how the new technique involving vector notation results in an improvement in the technology” (pages 10-11 of Applicant’s response). However, Applicant has provided no evidence showing that processing vectors or vector notation was not something a computer could previously perform. As to Applicant’s discussion about vector notation (page 11 of Applicant’s response), even though paragraph 54 of 
Applicant states, “In particular, the Specification identifies problems with current systems which could produce inconsistent results and sub-optimal estimates, which as one of ordinary skill in the art would appreciate, is undesirable behavior in the system caused by the existing techniques being used and which are plainly technical in nature—a system which gives undesirable results because of the way it operates is the essence of a technical problem with such a system, as made clear by Smith.” (Page 11 of Applicant’s response) It is not clear that the problem solved is a technical one. “Inconsistent results and sub-optimal estimates” may simply be a problem with an algorithm that may be implemented by a human user, such as a mathematically-based algorithm. Again, Applicant has not demonstrated that a technological improvement has been achieved by the claimed invention. A general-purpose computer could have indeed processed the claimed vectors to generate implied market information related to trading. The novelty of the invention is found in the details of the abstract ideas and not in any technological improvement. Applicant has also failed to present convincing evidence that the claimed invention presents a technical solution to a technical problem.
Applicant argues that the vector processing disclosed in Stephenson is not the same vector notation used in the present invention (page 12 of Applicant’s response). Applicant’s Specification does not present a special, limiting definition for vector notation. As a matter of fact, paragraph 54 of the Specification says that “a vector 
Applicant’s arguments are not persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-23, 27-28, and 30-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “determining implied market information” in the field of electronic trading (Spec. ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 21-23, 27-28, 30-32), Process (claims 33-41)
2A – Prong 1: Judicial Exception Recited?
Yes – Independent claim 21 transmits market data related to a plurality of tradeable objects; iteratively generates a plurality of combination vectors based on at least two vectors of a plurality of available vectors using vector substitution, wherein iterative generation of the plurality of combination vectors determines implied market information by applying the received market data to the stored plurality of combination vectors using a linear optimization method, wherein the implied market information includes implied order prices for one or more of the plurality of tradeable objects, wherein the implied market information includes implied order quantities corresponding to the implied order prices.
The claims recite details about gathering data (from a transmission) and generating a plurality of combination vectors using vector substitution (wherein each of the combination vectors represents an independent market combination for one or more of a plurality of tradeable objects), and determining implied market information by applying received market data to the plurality of combination vectors using a linear optimization method (wherein the implied market information includes implied order prices for one or more of a plurality of tradeable objects). The corresponding details in the claims exemplify mathematical concepts (since mathematical relationships are recited) and organizing human activity (since fundamental economic principles or practices, namely related to trading, are implemented and the invention helps to facilitate trades, which are sales activities).
The claims recite using a linear optimization method, which exemplifies use of a mathematical equation. The claims also generate a plurality of combination vectors based on at least two vectors of a plurality of available vectors using vector substitutions. Paragraph 73 of Applicant’s specification explains that the process of determining combinations includes a comparison of equations to determine whether the equations are new or not. The combinations are used to identify the set of vectors (as seen in paragraph 74 of the specification). Therefore, the claims at least implicitly rely upon the use of a formula or equation. The analysis involving the vectors, market data, and implied marketing information relies upon mathematical relationships also.

The dependent claims present additional details of the aforementioned abstract ideas. 
Independent claim 33 receives one or more strategy market definitions, wherein each of the one or more strategy markets definitions identifies a relationship for a strategy market between two or more outright tradeable objects of a plurality of outright tradeable objects; determines a total number of markets, wherein the total number of markets is equal to the sum of the number of outright tradeable objects in the plurality of outright tradeable objects and the number of the one or more strategy markets; generates a plurality of identity vectors, wherein the plurality of identity vectors includes an identity vector representing each of the plurality of outright tradeable objects, wherein the plurality of identity vectors includes an identity vector representing each of the one or more strategy markets, wherein each identity vector in the plurality of identity vectors is of a dimension equal to the total number of markets; generates one or more definition vectors, wherein each definition vector represents one of the one or more strategy markets, wherein each definition vector is of a dimension equal to the total number of markets; iteratively generates a plurality of rearranged vectors, wherein each rearranged vector in the plurality of rearranged vectors is generated by setting one of the plurality of identity vectors corresponding to a strategy market of the one or more strategy markets equal to the definition vector corresponding to that strategy market and solving for one of the outright tradeable objects associated with that strategy market; iteratively generates a plurality of combination vectors based on at least two vectors of a plurality of available vectors using vector substitution, wherein the plurality of available vectors includes the plurality of identity vectors, the one or more definition vectors, the plurality of rearranged vectors, and previously generated combination vectors, wherein each of the plurality of combination vectors represents an independent market combination for one of the outright tradeable objects in the plurality of outright tradeable objects; receives market data related to the plurality of outright tradeable objects; determines implied market information based on the one or more definition vectors, the plurality of rearranged vectors, the plurality of combination vectors, and the received market data using a linear optimization method, wherein the implied market information includes implied order prices for one or more of the plurality of outright tradeable objects, wherein the implied market information includes implied order quantities corresponding to the implied order prices.
The claim recites details about receiving data, determining a total number of markets (equal to the sum of the number of outright tradeable objects), generating a plurality of identity vectors, generating one or more definition vectors, generating a plurality of rearranged vectors, generating a plurality of combination vectors using vector substitution (wherein each of the combination vectors represents an independent market combination for one or more of a 
The claim recites determining a total number of markets based on a sum and using a linear optimization method, both of which exemplify mathematical equations.  The claim also generates a plurality of combination vectors based on at least two vectors of a plurality of available vectors using vector substitutions.  Paragraph 73 of Applicant’s specification explains that the process of determining combinations includes a comparison of equations to determine whether the equations are new or not.  The combinations are used to identify the set of vectors (as seen in paragraph 74 of the specification).  Therefore, this vector generation at least implicitly relies upon the use of a formula or equation. The analysis involving the vectors, market data, and implied marketing information relies upon mathematical relationship/formulas also.

No - The apparatus claims include the additional elements of an electronic trading system, a host exchange, a plurality of client devices (each with a trading application), a gateway, a processor, and a memory. The process claim includes the additional elements of a gateway, a trading application, and a client device. The additional elements are broadly applied to the abstract idea(s) at a high level of generality (“similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,” as explained in MPEP § 2106.05(f)).
The claims as a whole merely describe how to generally “apply” the abstract ideas in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract ideas. Simply implementing the abstract ideas on a general purpose processor is not a practical application of the abstract ideas. As seen in the Specification, the invention is implemented using well-known computer components, such as a processor and memory (Spec: ¶ 25).
The following are examples of insignificant, extra-solution activities:
Claim 21 transmits market data, receives market data, stores each new combination vector, and publishes the implied market information to the trading application on each client device. Claim 28 displays implied market information. Claim 30 receives new market data and provides updated implied market information. Claim 31 receives a notification of a new tradeable object. Claim 32 receives a notification that a first tradeable object is no longer available. Claim 33 receives one or more strategy market definitions, market data related 
Furthermore, it is noted that much of the claim language defines the nature of various vectors; however, beyond simply reciting that vectors are iteratively generated, the claim language does not expressly present details that explain how a computing device specifically processes the various vectors in a manner that speeds up the computing device. This supports the Examiner’s assessment that the processing elements are applied to process the underlying abstract ideas of the invention at a high level of generality.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract ideas.  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.


MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook…; Bancorp Services v. Sun Life…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp…; Ultramercial…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank…; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc… 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking)… 
	Applicant’s additional elements perform routine operations, including those identified by the courts as well-understood, routine, and conventional computer functions, such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; generally automating a function that could be done by a human analog (e.g., mentally or by hand).
Furthermore, reviewing ¶¶ 20-29 of Applicant’s Specification (which describes the hardware and software), it is not made clear how the hardware and software are operated in an unconventional manner, result in an improvement to the technology or hardware itself, etc.  At best, the hardware and software are utilized to facilitate more rapid and accurate calculations and analyses, which is a well-understood, routine, and conventional use of the respective additional elements.
Even though paragraph 54 of Applicant’s specification states, “Vector notation allows a computer to swiftly calculate combinations and implied prices/quantities. This computer processing efficiency is especially advantageous if implied prices and their quantities are computed after every market price/quantity update occurs,” the specification does not present particular details as to how vector notation is handled in a specific manner that achieves an unconventional technical solution to a technical problem (as set forth in MPEP § 2106.05(a)).  First, it is pointed out that vector notation may simply be notation used in mathematically representing a set of data.  Vector 
Additionally, upon review of Applicant’s specification, it is noted that the processing elements perform calculations that output results that a human user may use to make trading decisions.  The following excerpts from Applicant’s specification demonstrate not only that the additional elements are well-known and/or general-purpose hardware elements, but also that the processing elements are mainly used to perform calculations (which, generally, has been recognized by the courts as a well-understood, routine, and conventional function of processing elements) and provide results to a human user to facilitate human decision-making (thereby supporting the 

[0016] Implied prices and their implied quantities are useful at trading terminals. By having such information that completely characterizes the market (e.g., direct orders, implied orders, or both direct and implied orders) made available and/or displayed at the trading terminals, the trader (or trading-related software applications) can make better decisions about a particular trading strategy. This can lead to better prices and greater liquidity for the trader.
[0018] Although using implied prices and quantities can be beneficial at a trading terminal, a matching engine, or some other trading related device, computing the actual implied prices and their quantities can be performed on any computer or electronic device, which is preferably coupled to the trading terminal or matching engine through one or more networks. Therefore, it should be understood that the present embodiments including the process of determining implied prices and/or their implied quantities can be accomplished on the client device, on a computer at the electronic exchange, or on any other computer capable of processing information to produce a desired result such as a gateway or server. If implied prices and their quantities are computed at a gateway, for example, they can be published to client devices coupled to the gateway over one or more networks.
[0020] Figure 1 is a block diagram that illustrates an electronic trading system 100 in accordance with the preferred embodiment in which implied prices and quantities may be calculated. The system 100 includes at least one host exchange 102 and one or more client devices 104. Intermediate devices such as gateways, routers, and other such types of network devices may be used to assist the client device 104 and host exchange 102 in communicating over network(s) 106. Intermediate devices, additional host exchanges, and additional client devices are not shown in Figure 1 for sake of clarity. It should be understood, however, that other types of network configurations known in the art may be used as the system 100.
[0021] The host exchange 102 may include, for example, the London International Financial Futures and Options Exchange (“LIFFE”), the Chicago Board of Trade (“CBOT”), the New York Stock Exchange (“NYSE”), the Chicago Mercantile Exchange (“CME”), the Exchange Electronic Trading (“Xetra”) (a German stock exchange), or the European Exchange (“Eurex”). The host exchange 102 might also refer to other systems, from basic to more complex systems, which automatically match incoming orders. These example host exchanges and other host exchanges are well known in the art. Communication protocols required for connectivity to one of these host exchanges are also well known in the art.
[0025] In the preferred embodiment, the client device 104 is a computer that provides an interface to trade at the host exchange 102. An example client device is a personal computer, laptop computer, hand-held computer, and so forth. The client device 104, according to the preferred embodiment, includes at least a processor and memory. The processor and memory, which are both well-known computer components, are not shown in the figure for sake of clarity. Memory may include computer readable medium. The term computer readable medium, as used herein, refers to any medium that participates in providing instructions to processor for execution. Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, a hard disk, a magnetic tape, or any other magnetic medium, a CD-ROM, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, and any other memory chip or cartridge, or any other medium from which a computer can read.
[0028] Upon viewing market information or a portion thereof, a trader may wish to send transaction information to the host exchange 102. To do so, the trader may input the transaction information into the client device by typing into a keyboard, through a mouse, or some other input device. Preferably, transaction information includes an order to buy or an order to sell a tradable object. An order generally has two parameters, price and quantity, but the present invention is not limited to a particular number of parameters that may be used to characterize the order. According to another embodiment, transaction information might also refer to other order related transactions such as delete order messages, cancel and replace messages, and so forth. There are many different types of messages and order types that can be submitted to the host exchange 102, all of which are considered various types of transaction information. Then, transaction information is sent from the client device 104 to the host exchange 102 over the network(s) 106.

Allowable Subject Matter
Claims 21-23, 27-28, and 30-41 would be allowable if the 35 U.S.C. § 101 rejections were overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/
Primary Examiner, Art Unit 3683